

113 HRES 356 IH: Recognizing that access to hospitals and other health care providers for patients in rural areas of the United States is essential to the survival and success of communities in the United States.
U.S. House of Representatives
2013-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV113th CONGRESS1st SessionH. RES. 356IN THE HOUSE OF REPRESENTATIVESSeptember 25, 2013Ms. Jenkins (for herself, Mr. Young of Indiana, Mr. Smith of Nebraska, Mr. Kind, and Mrs. McMorris Rodgers) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONRecognizing that access to hospitals and other health care providers for patients in rural areas of the United States is essential to the survival and success of communities in the United States.Whereas access to quality health care services determines whether individuals in the United States can remain in the communities they call home and whether their children will return to those communities to raise families of their own;Whereas more than 60,000,000 individuals in rural areas of the United States rely on rural hospitals and other providers as critical access points to health care;Whereas rural areas of the United States need quality health care services to attract and retain business and industry;Whereas, to ensure that communities in the United States survive and flourish, Congress must address the unique health care needs of individuals in rural areas of the United States;Whereas individuals in rural areas of the United States are, per capita, older, poorer, and sicker than individuals in urban areas of the United States;Whereas, according to the Department of Health and Human Services, rural areas have higher rates of poverty, chronic disease, and uninsurance, and millions of rural Americans have limited access to a primary care provider;Whereas, according to the Department of Agriculture, individuals in rural areas of the United States have higher rates of age-adjusted mortality, disability, and chronic disease than individuals in urban areas of the United States;Whereas the 20 percent of the population of the United States that lives in rural areas is scattered over 90 percent of the landmass of the United States;Whereas the geography and weather of rural areas of the United States can make accessing health care difficult, and cultural, social, and language barriers compound rural health challenges;Whereas individuals in rural areas of the United States are more likely to be uninsured and more likely to receive coverage through public sources than individuals in urban areas of the United States;Whereas the proportion of uninsured and underinsured individuals is rising faster in rural areas of the United States than in urban areas of the United States;Whereas access to health care continues to be a major challenge in rural areas of the United States, as—(1)77 percent of the 2,050 rural counties in the United States are designated as primary care Health Professional Shortage Areas (commonly referred to as HPSAs);(2)rural areas of the United States have fewer than half as many primary care physicians per 100,000 people as urban areas of the United States; and(3)more than 50 percent of patients in rural areas of the United States travel at least 20 miles to receive specialty medical care, compared to only 6 percent of patients in urban areas of the United States;Whereas, because rural hospitals and other providers face unique challenges in administering care to patients, Congress has traditionally supported those providers by implementing—(1)specific programs to address rural hospital closures that occurred in the 1980s by providing financial support to hospitals that are geographically isolated and in which Medicare patients make up a significant percentage of hospital inpatient days or discharges; and(2)a program established in 1997 to support limited-service hospitals that, being located in rural areas of the United States that cannot support a full-service hospital, are critical access points to health care for rural patients;Whereas hospitals in rural areas of the United States achieve high levels of performance, according to standards for quality, patient satisfaction, and operational efficiency, for the types of care most relevant to rural communities;Whereas, in addition to the vital care that rural health care providers provide to patients, rural health care providers are critical to the local economies of their communities and are one of the largest types of employers in rural areas of the United States where, on average, 14 percent of total employment is attributed to the health sector;Whereas a hospital in a rural area of the United States is typically one of the top 2 largest employers in that area;Whereas 1 primary care physician in a rural community annually generates approximately $1,500,000 in total revenue, and 1 general surgeon in a rural community annually generates approximately $2,700,000 in total revenue;Whereas the average Critical Access Hospital, a limited-service rural health care facility, creates 107 jobs and generates $4,800,000 in annual payroll, and the wages, salaries, and benefits provided by a Critical Access Hospital can amount to 20 percent of the output of a rural community's economy;Whereas hospitals in rural communities play a vital role in caring for the residents of those communities and preserving the special way of life that communities in the United States foster; andWhereas the closure of a hospital in a rural community often results in severe economic decline in the community and the departure of physicians, nurses, pharmacists, and other health providers from the community, and forces patients to travel long distances for care or to delay receiving care, leading to decreased health outcomes, higher costs, and added burden to patients: Now, therefore, be itThat the House of Representatives—(1)recognizes that access to hospitals and other health care providers for patients in rural areas of the United States is essential to the survival and success of communities in the United States;(2)recognizes that preserving and strengthening access to quality health care in rural areas of the United States is crucial to the success and prosperity of the United States;(3)recognizes that strengthening access to hospitals and other health care providers for patients in rural areas of the United States makes Medicare more cost-effective and improves health outcomes for patients;(4)recognizes that, in addition to the vital care that rural health care providers provide to patients, rural health care providers are integral to the local economies and are one of the largest types of employers in rural areas of the United States; and(5)celebrates the many dedicated medical professionals across the United States who work hard each day to deliver quality care to the nearly 1 in 5 people in the United States living in rural areas, because the dedication and professionalism of those medical professionals preserves the special way of life and sense of community enjoyed and cherished by individuals in rural areas of the United States.